COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


MEDICAL COLLEGE OF VIRGINIA
 SCHOOL OF DENTISTRY
                                               MEMORANDUM OPINION *
v.   Record No. 0247-97-2                          PER CURIAM
                                                  JUNE 17, 1997
BARBARA A. HAWKINS


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (James S. Gilmore, III, Attorney General;
            Gregory Lucyk, Senior Assistant Attorney
            General; Ingrid E. Olson, Assistant Attorney
            General, on brief), for appellant.
            (T. Andrew Lingle, on brief), for appellee.



     Medical College of Virginia School of Dentistry (employer)

appeals a decision of the Workers' Compensation Commission

(commission) awarding benefits to Barbara A. Hawkins (claimant).

 Employer contends that the commission erred in finding that

claimant proved that she sustained an injury by accident arising

out of her employment on December 11, 1995.    Finding no error, we

affirm.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     A

finding by the commission that an injury did or did not arise out

of the employment is a mixed finding of law and fact and is

properly reviewable on appeal.    See Jones v. Colonial
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Williamsburg Found., 8 Va. App. 432, 434, 382 S.E.2d 300, 301

(1989).    The phrase "arising out of" refers to the origin or

cause of the injury.    See County of Chesterfield v. Johnson, 237
Va. 180, 183, 376 S.E.2d 73, 74 (1989).   To prevail, claimant

must "show that the conditions of the workplace . . . caused the

injury."    Plumb Rite Plumbing Serv. v. Barbour, 8 Va. App. 482,

484, 382 S.E.2d 305, 306 (1989).

     In holding that the back injury claimant sustained when she

bent over to retrieve paper from a cabinet arose out of her

employment, the commission made the following factual findings:
          Here, claimant was required to perform her
          job duties in a limited workspace. She had
          to twist to move dental instruments through
          different phases of sterilization. As a
          final step, the claimant was required to wrap
          the instruments in disposable paper. This
          paper was located in a cabinet on the bottom
          shelf, and she had to twist and bend in order
          to retrieve it. The claimant maintained this
          awkward position in order to accomplish an
          employment-related task. She was in this
          position due to the confined work area and
          the location of the cabinet.


     Claimant's testimony constitutes credible evidence to

support the commission's factual findings.   Thus, these findings

are binding and conclusive upon us.    Based upon these findings,

the commission could reasonably conclude that claimant's injury

arose from an actual risk occasioned by her work environment.

The commission, in its role as fact finder, was entitled to give

more weight to claimant's testimony than to the testimony of

claimant's supervisor, Teresa Duke, who did not witness the



                                   2
actual mechanics of claimant's injury.   Moreover, "[t]he fact

that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's finding."   Wagner Enters., Inc. v. Brooks, 12 Va.

App. 890, 894, 407 S.E.2d 32, 35 (1991).

     For these reasons, we affirm the commission's decision.

                                           Affirmed.




                                 3
Annunziata, J., dissenting.

     Claimant testified that she felt a "funny pull in [her]

back," when she bent over at the waist and reached to get the

"blue wrap," which was kept inside a cabinet.   Claimant's

attorney asked claimant the following question:   "And at the time

you felt that pain were you twisting or bending at all?"

Claimant responded:   "I was bent over."   Only after further

leading questions from her counsel did claimant state that she

had to turn to her right.   Claimant never testified, however,

that she twisted to her right as she bent to retrieve the "blue

wrap."   In addition, claimant signed and certified as true an

accident report which revealed that she was bending over and was

not twisting or carrying any weight at the time of her injury.

Dr. O.T. Graham, who began treating claimant on December 13,

1995, recorded the following history:   "Just [b]ent over to get

blue wrap in the bottom of the cabinets and hurt low back."

     Claimant's supervisor, Teresa Duke, testified that claimant

did not have anything in her hands and the cabinet door was not

yet open when the injury occurred.   Duke noted that based upon

the placement of claimant's feet at the time of the injury, she

did not believe that claimant had twisted to reach her position.

     The simple act of bending over is a hazard to which all

people are exposed and, absent a finding that claimant was

involved in a significant exertion, awkward position, or other

employment-related hazard, she is not entitled to an award of



                                 4
compensation benefits.   See Plumb Rite Plumbing Serv. v. Barbour,

8 Va. App. 482, 484, 382 S.E.2d 305, 306 (1989).   "The mere

happening of an accident at the workplace, not caused by any work

related risk or significant work related exertion, is not

compensable."   Id.

     Based upon this record, I find that no credible evidence

proved that claimant engaged in any significant exertion, that

her action of bending involved any awkward position, or that any

condition or hazard peculiar to her workplace caused her injury,

aside from the usual act of bending to pick up a piece of paper.

     For these reasons, I would reverse the commission's decision

awarding benefits to claimant.




                                 5